Exhibit 10.6

 

CIFC CORP.

 

Restricted Stock Unit Award Agreement—Directors

 

This Agreement (the “Agreement”), dated                      (the “Effective
Date”), between CIFC Corp., a Delaware corporation (the “Company”), and
[                ] (the “Participant”), is made pursuant and subject to the
Company’s First Amended and Restated Stock Incentive Plan (the “Plan”), a copy
of which is attached hereto.  All terms used herein that are defined in the Plan
have the meanings given them in the Plan.

 

1.                                       Grant.  Pursuant to the Plan, the
Company hereby grants to the Participant, subject to the terms of the Plan and
those herein set forth, an award of [              ] restricted stock units. 
Each restricted stock unit (i) represents the right to acquire one share of
Common Stock, subject to the terms herein, and (ii) is meant to constitute a
Performance Share under the Plan, and the restricted stock units granted
hereunder shall be referred to hereinafter as Performance Shares.

 

2.                                       Vesting.  The Participant’s rights in
the Performance Shares are immediately vested and nonforfeitable.

 

3.                                       Dividend Equivalents and Settlement
Date.  The number of Performance Shares subject to this Agreement shall be
automatically increased on account of the payment of dividends and other
distributions paid on or after the Effective Date and on or before a “Settlement
Date.”  A Settlement Date occurs (a) on the first three anniversaries of the
Effective Date, each with respect to one-third of the Performance Shares
originally granted hereunder (subject to adjustment as described herein) or, if
earlier, (b) with respect to all outstanding Performance Shares on the date,
within three months after a Control Change Date, on which no Continuing Director
remains a Board member if the change in the membership of the Board constitutes
a change in the effective control of the Company under Treas. Reg.
§ 1.409A-3(i)(5)(vi)(2).

 

Except for dividends and distributions paid in shares of Common Stock, such
increase shall equal the amount determined by (a) multiplying the dividend or
distribution paid on each share of Common Stock by the number of Performance
Shares then credited to the Participant and (b) dividing that product by the
Fair Market Value on the date of the dividend payment or distribution.  The
number of Performance Shares subject hereto shall be adjusted for dividends,
distributions, or other adjustments paid in shares of Common Stock on or after
the Effective Date and on or before a Settlement Date in accordance with
Paragraph 7.  For dividends and distributions paid in shares of Common Stock,
the amount of such increase shall be equal to the number of shares of Common
Stock that would have been paid through such dividend or distribution to a
holder of the number of shares of Common Stock equal to the number of
Performance Shares then credited to the Participant.

 

4.                                       Form of Payment.  The form of payment
in settlement of the Performance Shares shall be determined under Paragraph 5 or
6, as applicable.

 

--------------------------------------------------------------------------------


 

5.                                       Form of Settlement.  Except as provided
in Paragraph 6, the applicable portion of the Performance Shares subject hereto
(including any additional Performance Shares credited under Paragraph 3), shall
be settled on each Settlement Date by the issuance of a number of whole shares
of Common Stock equal to the applicable number of whole Performance Shares
subject to this Agreement on the applicable Settlement Date.  No payment will be
made hereunder for a fractional Performance Share, and any fractional
Performance Share subject hereto on a Settlement Date will be disregarded.

 

6.                                       Change in Control.  This Paragraph 6
applies if there is a Change in Control before one of the first three
anniversaries of the Effective Date and the Change in Control does not result in
a Settlement Date under Paragraph 3 that is before such anniversary of the
Effective Date.  In that event, each Performance Share credited to the
Participant on the Control Change Date shall be converted into the right to
receive a benefit, payable on the Settlement Date, based on the consideration
received by the Company’s stockholders (cash, stock or other property), for each
share of Common Stock in the transaction that constitutes the Change in Control.

 

If the consideration received by the stockholders in that transaction includes
cash, then the cash component of the benefit payable to the Participant
hereunder shall be credited with notional interest, from the Control Change Date
until the date of payment under this Paragraph 6, at a rate equal to the
interest rate payable on 3-month U.S. Treasury bills during that period
(adjusted on the first day of each month).  If the consideration received by the
stockholders in that transaction includes stock, then the stock component of the
benefit payable to the Participant hereunder shall include dividend equivalents,
calculated in accordance with Paragraph 3, with respect to dividends paid on
that stock from the Control Change Date until the date of payment under this
Paragraph 6.

 

7.                                       Change in Capital Structure. 
Notwithstanding any provision hereof that may be to the contrary, the terms
hereof and the number of Performance Shares subject hereto shall be adjusted as
the Board determines is equitably required if the Company effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares
(including reverse stock splits) or similar changes in capitalization.

 

8.                                       Notices.  Any notice or communication
to the Company with respect to this Agreement must be in writing, directed to
the Company’s Secretary and mailed (by first class mail) or delivered to the
Company’s principal office.  Any notice or communication or payment to the
Participant with respect to this Agreement must be in writing, addressed to the
Participant and mailed (by first class mail) or delivered to the address last
given to the Company by the Participant.  The Participant shall promptly advise
the Company (in accordance with the first sentence of this paragraph) of any
change in his address.  The Company shall not have any liability for the
Participant’s failure to receive any notice, communication or payment if it is
sent by the Company to the last address given to the Company by the Participant.

 

9.                                       Section 409A.  This Agreement is
intended to comply with or be exempt from Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance that
may be issued after the Effective Date, “Section 409A”) and, to the extent
applicable, this Agreement shall be interpreted in accordance with
Section 409A.  However, notwithstanding any other provision of the Plan or this
Agreement, if at any time the

 

2

--------------------------------------------------------------------------------


 

Company determines that the Performance Shares may be subject to Section 409A,
the Company shall have the right in its sole discretion (without any obligation
to do so or to indemnify the Participant or any other person for failure to do
so) to adopt such amendments to the Plan or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Company determines are
necessary or appropriate either for the Performance Shares to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A. 
Notwithstanding the foregoing, no provision of the Plan or this Agreement shall
be interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Participant or any other individual to
the Company or any of its affiliates, employees or agents.

 

10.                                 Miscellaneous.  This Agreement shall be
governed by Delaware law.  In the event of any conflict between the provisions
of the Plan as in effect on the date hereof and the provisions of this
Agreement, the provisions of the Plan shall govern.  All references herein to
the Plan shall mean the Plan as in effect on the date hereof.  The Participant
acknowledges that a copy of the Plan is attached hereto and agrees to be bound
by all the terms thereof.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

CIFC CORP.

[NAME]

 

 

 

 

By:

 

 

 

 

4

--------------------------------------------------------------------------------